Title: To James Madison from Charles Jared Ingersoll, 10 January 1811
From: Ingersoll, Charles Jared
To: Madison, James


Philadelphia 10 January 1811
The author of Inchiquins Letters on the United States, who has the honor of being known to the President, begs his acceptance of one of the earliest published copies of that work; which, as it was undertaken with a view of putting this country in good humour with itself, by endeavouring to expose the prejudices that prevent its proper estimation, the author hopes will not be unacceptable, in design, however imperfect the execution may be thought, to the person, who, with so much credit to himself and advantage to the community, fills the chief magistracy.
As for the present, at least, the author’s name is not to be made known, if ever, he requests the President not to communicate his knowledge that the Letters were written here, and not, as they purport, abroad.
The copy for the President will be forwarded by the same mail that carries this note.
